[Missing Graphic Reference] SOUTHWESTERN RESOURCES CORP. NEWS RELEASE TERMINATION OF JOINT VENTURE September 27, 2007 Vancouver, British Columbia - Southwestern Resources Corp. (SWG-TSX) (“Southwestern" or the "Company") announces that its 50/50 joint venture entered into in December 2004 with a subsidiary of Newmont Mining Corporation to explore for several types of mineralization in the Yunnan and Sichuan Provinces of China has been terminated. Southwestern incurred approximately $860,000 in reconnaissance related expenses on the project. About Southwestern Southwestern is a Vancouver-based mineral exploration company engaged in the identification, acquisition, evaluation and exploration of gold, silver and base metals mineral properties.The Company has a number of significant projects including the Liam Gold-Silver Project in Peru with Newmont Peru Limited. Southwestern is a reporting issuer in British Columbia, Alberta, Manitoba, and Ontario and trades on the Toronto Stock Exchange under the symbol SWG. Forward-looking Statements Statements in this news release that are forward-looking statements are based on the current expectations, beliefs, assumptions, estimates and forecasts about the Company's business and the industry and markets in which it operates. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions which are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or implied by these forward-looking statements due to a number of factors, including but not limited to, the Company's access to additional capital to fund future activities, the loss of mineral properties or the inability to obtain mining licenses, the inherently risky nature of the Company's activities and its lack of experience in bringing an exploration property into production, its ability to repatriate any earnings, foreign exchange fluctuations, the political stability and economic uncertainty of those areas in which the Company carries on operations and the lack of infrastructure in those areas, title risks, the risks and uncertainties associated with joint ventures and the Company's reliance on third parties, statutory and regulatory compliance, the adequacy and availability of insurance coverage, the Company's dependence upon employees and consultants and fluctuations in mineral prices and other risks detailed in the Company's filings with the Canadian Securities Authorities. These risks, as well as others, could cause actual results and events to vary significantly. The Company expressly disclaims any intent or obligation to update these forward-looking statements, unless the Company specifically states otherwise. For more information please contact: David Black, Chairman Southwestern Resources Corp. Suite 1650, 701 West Georgia Street Vancouver, BC V7Y 1C6, Canada Tel. (604) 669-2525 www.swgold.com
